    Case 1:18-mj-00589-TCB Document 1 Filed 12/10/18 Page 1 of 4 PageID# 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                    ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                     Criminal No.: 1:18MJ    55^
                V.



KEZIA N. LECKEY,

                       Defendant.



                                  CRIMINAL INFORMATION


                               COUNT I(Misdemeanor 66310881


THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about September 28,2018, at Fort Belvoir, Virginia, within the special maritime

and territorial jurisdiction ofthe United States in the Eastem District of Virginia, the defendant,

KEZIA N. LECKEY,did willfully cause an omission and condition that rendered a child abused

or neglected.

(In violation of Title 18, United States Code, Section 13 assimilating Virginia Code Section
18.2-371).
Case 1:18-mj-00589-TCB Document 1 Filed 12/10/18 Page 2 of 4 PageID# 2
Case 1:18-mj-00589-TCB Document 1 Filed 12/10/18 Page 3 of 4 PageID# 3
Case 1:18-mj-00589-TCB Document 1 Filed 12/10/18 Page 4 of 4 PageID# 4
